463 So.2d 405 (1985)
Octavio Gomez DE MOLINA, Appellant,
v.
Barbara B. DE MOLINA, Appellee.
No. 84-1487.
District Court of Appeal of Florida, Third District.
January 29, 1985.
*406 William John Mason and Jill D. Touby, Miami, for appellant.
Broad & Cassel and Harold Bluestein and Laurie L. Rosen, Miami, for appellee.
Before BARKDULL, HENDRY and NESBITT, JJ.
HENDRY, Judge.
Octavio Gomez de Molina appeals from a final order of the trial court adopting the findings of a general master and thereby denying his motion for downward modification of his alimony and support obligations and granting appellee/wife's motion for contempt. We affirm upon a holding that: (1) the general master specifically found that appellant's inability to pay his alimony and support obligations was occasioned by matters within his control and that appellant failed to sustain his burden of showing that the alleged changes in circumstances were involuntary and permanent in nature; and (2) the general master specifically found that appellant failed to sustain his burden of showing that he did not have or possess the present financial ability to pay the accumulated arrearages, and his burden of proof that his alleged present financial difficulties were not due to his own fault or neglect. Faircloth v. Faircloth, 339 So.2d 650 (Fla. 1976); Ball v. Ball, 440 So.2d 677 (Fla. 1st DCA 1983); Acosta v. Acosta, 409 So.2d 196 (Fla. 3d DCA 1982). Careful consideration of the briefs of counsel and the record on appeal reveals substantial, competent evidence to support the recommendations of the general master.
AFFIRMED.